Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.

Claim Status
Claims 59, 61-72, 78-81 are pending and under examination Claims 60 and 73-77 are canceled. 

Response to Arguments
Applicant’s arguments, filed 10/12/2021, with respect to all of the rejections set forth in the Final Rejection dated 04/13/2021 have been fully considered and are persuasive. 

Affidavit
The Declaration by Peter Ordentlich under 37 CFR 1.132 filed 10/12/2021 is sufficient to overcome the rejection of claims 59, 61-72, 78-81. The data presented in the Application has surprisingly demonstrated the improved properties of the combination therapy recited in the 


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 59, 61-72, 78-81 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,226,472 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
The U.S. patent claims teach A method of treating breast cancer in a patient in need thereof, wherein the patient did not demonstrate a complete response, a partial response or stable disease for greater than six months during prior treatment with an aromatase inhibitor, the method comprising administering to the patient a combination therapy comprising entinostat and exemestane, determining-the level of protein lysine acetylation at about 15 days after initiating said combination therapy, comparing the level of protein lysine acetylation prior to administration of the combination therapy, and continuing the combination therapy if patient has an increase in the level of protein lysine acetylation prior to administration of the combination therapy, wherein the combination therapy comprises 5 mg of entinostat and 25 mg of exemestane, see claim 1, wherein entinostat is administered weekly and the exemestane is administered daily, see claim 2, , wherein the patient relapsed during treatment on or within 6 months of completion of a prior non-steroidal aromatase inhibitor given as adjuvant therapy, see claim 3, wherein the patient demonstrated progressive disease after at least 3 months treatment on prior non-steroidal aromatase inhibitor, see claim, wherein the breast cancer is ER-positive, see claim 5, wherein entinostat and exemestane are administered sequentially in either order or simultaneously, see claim 6.


Conclusion
	No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JEAN P CORNET/Primary Examiner, Art Unit 1628